DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, it is unclear as to whether or not the claimed “the predefined order” references the same limitation as the “a predefined arrangement” of base claim 1. For examination purposes, Examiner treats these recitations as referring to the same limitation.
Regarding claim 11, the claimed “the first coating layer” lacks antecedent basis in the indicated base claim 9. For examination purposes, Examiner treats claim 11 as if it depends from claim 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2003/0026568 to Hawtof et al. (hereinafter “Hawtof”) in view of US 2011/0052898 to Roberts (hereinafter “Roberts”).
Regarding claims 1 and 6, Hawtof teaches a method for grouping of a plurality of optical fibers (par. [0101]; Fig. 13), wherein the plurality of optical fibers (20; Fig. 2) is coated with a magnetic coating layer (26, 29). Hawtof does not that the method comprising: applying a magnetic field to the plurality of optical fibers to arrange the plurality of optical fibers in a predefined arrangement.  Roberts teaches applying a magnetic field to a plurality of optical fibers to arrange the plurality of optical fibers in a predefined arrangement (Fig. 4; par. [0017]). It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the plurality of fibers in the predetermined arrangement of Hawtof (as in Fig. 13 of Hawtof) by applying a magnetic field to the plurality of optical fibers, as taught by Roberts. The motivation would have been to improve material strength by allowing for self-alignment (Roberts, par. [0017]).
Regarding claim 2, Hawtof teaches that magnetic coating layer consists of magnetic material properties (par. [0068]) and after coating fibers with magnetic coating later, all the fibers are placed in one plane where adjacent fibers attract each other to form a ribbon-like structure (Fig. 13).  
Regarding claim 8, Hawtof teaches that grouping of the plurality of optical fibers in the predefined manner signifies arranging the plurality of optical fibers in parallel (Fig. 13).  
Regarding claims 4 and 5, Hawtof in view of Roberts renders obvious the limitations of the base claim 1. The additional limitations; i.e. magnetic field strength and magnetic coating layer thickness, appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the magnetic field strength and magnetic coating layer thickness of Hawtof in view of Roberts so as to read on the claimed subject matter. The motivation would have been to optimize self-alignment of the optical fibers. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hawtof in view of Roberts as applied to claim 1 above, and further in view of US 2015/0337150 to Cai et al. (hereinafter “Cai”).
Hawtof in view of Roberts renders obvious the limitations of the base claim 1. Hawtof does not teach that the magnetic coating layer has magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight with pigment dispersion and dopants. Cai teaches a magnetic coating layer having magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight with pigment dispersion and dopants (pars. [0014], [0015]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the magnetic coating layer of Hawtof so as to have a magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight with pigment dispersion and dopants. The motivation would have been to obtain desired magnetic properties associated with self-alignment of the optical fibers.
Claims 9, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawtof in view of US 2012/0235074 to Iftime et al. (hereinafter “Iftime”).
Regarding claims 9, 12, 17, and 18, Hawtof teaches an optical fiber (20) comprising: a core (22); a cladding (24), wherein the cladding surrounds the core (Fig. 2); and a magnetic coating layer (26, 29) over the cladding. Hawtof does not teach that the magnetic coating layer has magnetic ink made of one of iron oxide, ferrous material, an aqueous MICR inkjet ink, traces of dia, para and ferro magnetic substances. Iftime teaches a magnetic coating layer having magnetic ink made of one of iron oxide, ferrous material, an aqueous MICR inkjet ink, traces of dia, para and ferro magnetic substances (pars. [0022], [0045]). It would have been obvious to one 
Regarding claims 13 and 19, Hawtof in view of Iftime renders obvious the limitations of the base claim 1. The additional limitation; i.e. magnetic coating layer thickness, appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the magnetic coating layer thickness of Hawtof so as to read on the claimed subject matter. The motivation would have been to optimize self-alignment of the optical fibers. 
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawtof in view of Iftime as applied to claims 9 and 17 above, and further in view of Cai.
Hawtof in view of Roberts renders obvious the limitations of the base claims 9 and 17. Hawtof does not teach that the magnetic coating layer has magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight with pigment dispersion and dopants. Cai teaches a magnetic coating layer having magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight with pigment dispersion and dopants (pars. [0014], [0015]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the magnetic coating layer of Hawtof so as to have a magnetic ink, wherein composition of magnetic ink is about 10% to 20% of magnetic iron oxide by weight .
Allowable Subject Matter
Claims 3, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that at the time of splicing, a magnetic generator at a cable termination magnetizes a splice holder for grouping fibers together which in turn leads to better efficiency and reliability of the magnetic bonds between any two adjacent fibers.  
Regarding claims 10 and 11, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that the optical fiber further comprises: at least one of a first coating layer, and the magnetic coating layer, wherein the first coating layer is coated over the cladding, wherein the magnetic coating layer surrounds the first coating layer. More specifically, Hawtof teaches the magnetic coating layer (26, 29) and a first coating layer (28). However, in distinction with the claimed invention, the first coating layer of Hawtof surrounds the magnetic coating layer.
Regarding claim 15, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that the magnetic coating layer is defined by high dispersion and high magneto-electric response.  
Regarding claim 16, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that the magnetic coating layer facilitates identification of the optical fiber without any extra color coating layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jerry M Blevins/
Primary Examiner, Art Unit 2883